Citation Nr: 1643311	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-00 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1981 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This matter was previously remanded by the Board in June 2015.  It now returns for appellate review.


FINDINGS OF FACT

1.  During the rating period on appeal, the Veteran has been service-connected solely for posttraumatic stress disorder (PTSD) rated as 70 percent disabling from January 6, 2009 through May 23, 2010, and 30 percent disabling from May 24, 2010.  

2.  The evidence of record establishes that the Veteran was unemployed from January 2009 to August 2010. 

3.  Resolving all reasonable doubt in the favor of the Veteran, the evidence of record establishes that, from January 6, 2009 through May 23, 2010, the Veteran was unable to secure or maintain substantially gainful employment consistent with his education and occupational background as a result of his service-connected PTSD.

4.  The most probative evidence of record does not establish that it was at least as likely as not that, from May 24, 2010, the Veteran's service-connected PTSD, has been productive of functional impairment which precludes substantially gainful employment consistent with his education and occupational background.



CONCLUSIONS OF LAW

1.  From January 6, 2009 through May 23, 2010, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).

2.  From May 24, 2010, the criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants entitlement to a TDIU effective from January 6, 2009 through May 23, 2010.  Therefore, VA's duties to notify and assist are rendered moot for the period from January 6, 2009 through May 23, 2010.  Additionally, the Board observes that the grant of the claim effective from January 6, 2009 through May 23, 2010 renders moot lack of compliance, if any exists, with any prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to the rating period from May 24, 2010, the Board notes that the Veteran was issued VCAA notice.  In this case, the RO sent the Veteran correspondence dated in November 2011, which informed him of the requirements needed to warrant TDIU and the criteria for consideration in the assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records and other relevant records.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records, VA treatment records and identified private medical records have been obtained and are associated with the claims file.  Additionally, pursuant to the June 2015 Board remand, additional VA treatment records were obtained and associated with the claims file.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded a September 2012 VA PTSD VA examination which addressed the Veteran's occupational functioning.  Additionally, pursuant to the June 2015 Board remand, an October 2015 VA PTSD examination was afforded to the Veteran, which addressed current findings as well as the Veteran's occupational functioning between January 2009 and May 2010.  The Board finds these VA examination reports to be adequate, as the examiners reviewed the history of the Veteran's PTSD, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his service-connected PTSD to properly decide the issue of TDIU.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As noted above, the June 2015 Board remand directives of obtaining additional VA treatment records and affording the Veteran a VA examination were accomplished.  Additionally, in July 2015 correspondence, the Veteran was provided with VA 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, which he did not return.  The claim was thereafter readjudicated in a November 2015 supplemental statement of the case.  Thus, the Board finds the May 2015 remand directives were accomplished.  See Stegall, 11 Vet. App. at 271.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided herein on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim. 


II.  Merits of the Claim

A.  For the Period From January 6, 2009 through May 23, 2010

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  In such cases, either the Board or the RO may assign a TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a) (2015). 

In August 2010, the Veteran submitted a notice of disagreement with the continued denial of his psychiatric claims and simultaneously filed an explicit claim for TDIU.  Specifically, he stated he was unemployed due to his psychiatric problems.  The January 2012 rating decision on appeal denied the TDIU claim.  In a December 2012 rating decision, service connection for PTSD was granted and an evaluation of 70 percent was assigned effective January 6, 2009 and an evaluation of 30 percent was assigned from May 24, 2010.  The December 2012 rating decision also continued the denial of entitlement to a TDIU.  The Veteran did not appeal the evaluation or effective date assigned for PTSD, but did subsequently perfect an appeal with respect to the January 2012 rating decision denial of his TDIU claim.  The effective date of a grant of a TDIU is generally determined in accordance with the effective date rules for increased ratings.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for a TDIU is a claim for an increased rating and the effective date rules for increased ratings apply to a claim for TDIU).  Generally, the effective date for an award of compensation is the date of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  As service connection had not been established for any disability prior to the grant of service connection for PTSD, effective from January 6, 2009, any TDIU award may not be the date of the claim in August 2010.  Rather, January 6, 2009 is the earliest date it may be determined that entitlement to a TDIU arose.  Hence, the matter of entitlement to a TDIU is for consideration as part of the initial disability rating assignment.  See Rice v. Shinseki, 22 Vet. App. 449, 456 (2009)  Thus, although the Veteran explicitly filed a claim for a TDIU in August 2010, as the matter of entitlement to a TDIU is for consideration as part and parcel of the initial disability rating assignment, which in this case is from January 6, 2009.  As such, the rating period for consideration on appeal for a TDIU is from January 6, 2009.  38 C.F.R. § 3.400 (2015).

During the rating period on appeal, service connection has been established solely for service-connected PTSD rated as 70 percent disabling from January 6, 2009 and 30 percent disabling from May 24, 2010. 

The Veteran meets the percentage requirements of 38 C.F.R. § 4.16(a) from January 6, 2009 through May 23, 2010 as he was rated 70 percent for PTSD during this period.  The Veteran does not meet the percentage requirements of 38 C.F.R. § 4.16(a) from May 24, 2010.  However, entitlement to a TDIU is for consideration on an extraschedular basis pursuant to § 4.16(b) from May 24, 2010.  As explained in the following paragraphs, his service-connected PTSD rendered him unable to secure and follow a substantially gainful occupation from January 6, 2009 through May 23, 2010. 

A January 2009 VA treatment record noted the Veteran was upset over losing his job and also stated that he believed he was politely fired in the form of being laid off because of his psychiatric hospitalization and some performance issues.  He described his performance issues as trouble concentrating resulting in a couple of verbal warnings.  The Veteran also reported his former employer had been interviewing people for positions a week before he was laid off.  A subsequent January 2009 VA treatment record reported the Veteran completed 12 years of education and 8 months of technical training and that his longest full-time job was 10 years and that his usual or last occupation was as a machinist.  Another January 2009 VA treatment record, which documented an assessment of the Veteran's work skills, characterized the quality of his work as requiring spot-checking, his dependability as requiring some supervision, his work attitude as satisfactory, his initiative as that of a routine worker, his learning ability as average, and his relations with other workers as a pleasing personality accepted by others and/or the group, and his volume of work as meeting outputs as required.  An April 2009 VA treatment record reported the Veteran attended a job fair and reported that he passed out many resumes.

A July 2009 private mental health examination report, stated in part, that Veteran had made every effort and tirelessly struggled to hold numerous manufacturing quality control positions since returning to civilian life; however, the medical record, legal involvements, and trial and error in job settings over these three years had empirically shown that the Veteran was unable to keep pace with or hold full time employment.  The July 2009 private mental health examination report stated it was recommended that the Veteran focus on utilizing psychiatric treatment modalities, alternative therapies exercise, stress reduction, a healthy diet, and avoiding confrontational social settings.

A December 2009 VA treatment record noted the Veteran had a new job selling used cars, that he obtained after providing testimony in church regarding his circumstances.  However, a February 2010 VA treatment record noted the Veteran's job at the car lot only lasted two and a half weeks as the Veteran reported he just walked off the job as he had enough.  He also reported he did not like how the business treated its customers and that he was really, really mad the day he quit.  

In an October 2015 VA PTSD examination report, the VA examiner opined that it was less likely than not that the Veteran would have been unable to secure and maintain substantially gainful employment during the period of January 6, 2009 to May 23, 2010.  For a rationale, the October 2015 VA examiner cited a January 2009 assessment, which indicated the Veteran's overall mental health functioning at a moderate level of symptomatology, the January 2009 assessment of work skills and a February 2010 VA treatment record which noted that Veteran attended an anger management group and was attentive and engaged.  However, the October 2015 VA examination report did not address the findings in the July 2009 private examination report.  Moreover, such did not address the Veteran's contention that he was let go from his job in January 2009 due to his psychiatric problems nor the fact that he was unable sustain employment as a car salesman in December 2009.  

The Board concludes that the evidence is sufficient as to whether the Veteran was unable to secure and follow a substantially gainful occupation for the period from January 6, 2009 through May 23, 2010.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (explaining that applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).  In weighing the evidence, the Board finds the July 2009 private mental health report probative as such most closely addresses the issue of the Veteran's unemployability as a result of his PTSD based on a contemporaneous examination of the Veteran during this period.  Furthermore, as noted above, the record reflects the Veteran was unable to sustain employment as a car salesman in December 2009, at least in part, due to difficulty with his PTSD manifestations. 

In light of the above, the Board determines that the evidence demonstrates that it is at least as likely as not that the Veteran was unemployable due solely to service-connect PTSD from January 6, 2009 through May 23, 2010.  Accordingly, resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted from January 6, 2009 through May 23, 2010.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  For the Period From May 24, 2010

However, as noted above, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are not met from May 24, 2010.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b). 

A TDIU rating may be granted on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  For a veteran to prevail on an extraschedular basis, the record must reflect some factor which takes the case outside the schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A May 24, 2010 VA treatment record stated the Veteran reported that he was feeling much better since having his medication adjusted and that he reported a decrease in anxiety and/or depression.  He further described his mood as good and denied suicidal ideation and/or homicidal ideation.  He also reported that he recently went on a job interview and was hopeful that he would be offered the position.  The VA treatment record further noted the Veteran had been active in his job search efforts.  

A June 2010 VA treatment record noted similar findings as in May 2010.  Specifically, the Veteran reported that things were going well and he was no longer feeling depressed and/or anxious and his mood had improved greatly.  The Veteran further reported occasional anxiety, but stated that it was manageable and within normal limits.  The Veteran described his overall mood as good and denied suicidal ideation and/or homicidal ideation.  He also reported that he recently went on another job interview and was hopeful that he would be offered the position.

A July 2010 VA treatment record noted, in part, that the Veteran reported things were going good, that he had reunited with his ex-wife, that they may re-marry, and that he continued to look for a job.  An August 2010 VA treatment record noted the Veteran had been recently hired for full-time work.  A December 2010 VA treatment record noted the Veteran had obtained a job that he had been at for three and a half months and that he liked the job so far.  A June 2011 VA treatment record noted the Veteran continued to work full-time, 40 hours per week, and that he had not missed a day since he started.  The June 2011 VA treatment record further reported the Veteran liked his job but he experienced a little stress at times.  He also reported that things with his wife were going well, but that he had been feeling more depressed about a month and a half ago.  In an August 2011 VA treatment record, the Veteran reported he was still working for the same company, and that he has been there for a year without any problems so far.  In a November 2011 VA treatment record, the Veteran reported things were going good and his job was going good.  A May 2012 VA treatment record noted the Veteran was still working and he had to take over the duties of another person who had been laid off.

September 2012 and October 2015 VA PTSD examination reports each found the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The September 2012 VA PTSD examination report also noted the Veteran was employed as a quality technician, in a position he had held for two years.  The October 2015 VA PTSD examination report also reported the Veteran was employed, and that he had continued to work full-time as a quality technician since the September 2012 VA examination.  The Veteran also stated that he believed he had been offered this position because he was a distant relative of the owner of the company.  

As noted in the above, the Veteran's PTSD symptomatology, from May 24, 2010, has generally been characterized as moderate.  Neither the September 2012 or the October 2015 VA PTSD examiners found that the Veteran's PTSD symptomatology precluded his employment.  In fact, the October 2015 VA examiner opined that the Veteran's overall mental health functioning fell in the range of moderate symptomatology as was indicated in the Veteran's previous VA examination report.  The October 2015 VA PTSD examiner stated that, as was also the case in the previous VA examination report, the Veteran's psychiatric symptoms and diagnosed mental disorders, more likely than not resulted in a moderate impairment of occupational functioning and thus it was less likely than not that they would render the Veteran unable to secure and maintain substantially gainful employment.  

As noted above, from May 24, 2010, the Veteran's service-connected PTSD has been rated at 30 percent under 38 C.F.R. § 4.130 , Diagnostic Code 9411, which directs that a 30 percent rating is to be assigned when psychiatric impairment causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  What is important to glean from this regulation is that the Veteran's assigned PTSD rating contemplates moderate, but significantly less than total, occupational impairment.  Higher schedular ratings contemplate greater occupational impairment than does a 30 percent schedular rating. 

Additionally, the Board affords limited probative value to the lay statements of the Veteran.  Specifically, in his August 2010 claim, the Veteran stated he was not employed because of his severe depression.  He also reported that he had been terminated from positions due to his illness and the impact that it had on his work.  A person is competent to report that which he perceives through his senses.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  As such, the Veteran is competent to report on certain observable symptoms that may affect his employability.  However, the Board notes that the Veteran asserted he was unemployable during the period for which a TDIU is granted in the decision above.  Moreover, as discussed above, the record reflects the Veteran reported his psychiatric symptoms were diminished in May 2010 and that he was actively seeking employment at that time.  Specifically, in May 2010 the Veteran reported feeling much better since having his medication adjusted and a decrease in anxiety and/or depression.  Such is also reflected in a June 2010 VA treatment record which noted the Veteran reported that things were going well and he was no longer feeling depressed and/or anxious and his mood had improved greatly.  Furthermore, the record reflects the Veteran became employed in August 2010 and has maintained employment since that time.

In sum, the Board is of the opinion that the Veteran's service-connected PTSD did not preclude him from obtaining or maintaining substantially gainful employment, consistent with his education and past occupational experience for the period from May 24, 2010.  During the period from May 24, 2010 Veteran's PTSD has been shown to cause at most moderate impairment, but does not prevent him from working.  Indeed the Veteran sought employment in May 2010 and has been employed since August 2010.  The policy behind providing the Veteran disability compensation benefits is to compensate the Veteran for the functional impairment caused by his service-connected PTSD.  The evidence does not show that the Veteran was precluded from substantially gainful employment as a result of his service-connected PTSD from May 24, 2010.  As the preponderance of the evidence is against that portion of the claim, there is no doubt to be resolved in the Veteran's favor, and accordingly, entitlement to a TDIU from May 24, 2010 is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to a TDIU from January 6, 2009 through May 23, 2010 is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU from May 24, 2010 is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


